Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claims 2 and 20, the prior art of record does not disclose or suggest a kit including first and second mesh deployment units including first and second meshes respectively attached to first and second frame assemblies, an actuation unit configured to release the first and second meshes from the first and second frame assemblies when connected to the actuation unit, in combination with the other claimed elements.
Regarding claim 10, the prior art of record does not disclose or suggest a kit including an actuation unit and a first mesh deployment unit having a first frame assembly and a first mesh that is configured to cause the release of the first mesh from the first frame assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOCELIN C TANNER/Primary Examiner, Art Unit 3771